DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Priority
This Applications 16597271, filed 10/09/2019  is a continuation of  16161823, filed 10/16/2018, now U.S. Patent #10467353  
 	16161823 is a continuation in part of (CIP) 15716133, filed 09/26/2017, now U.S. Patent #10025887,
 	15716133   Claims Priority from Provisional Application  62531955, filed 07/13/2017 15716133   Claims Priority from Provisional Application  62531975, filed 07/13/2017 15716133   Claims Priority from Provisional Application  62462347, filed 02/22/2017 
 	16161823  is a continuation in part of (CIP) 15703310, filed 09/13/2017 and  	15703310   Claims Priority from Provisional Application  62531955, filed 07/13/2017  15703310   Claims Priority from Provisional Application  62531975, filed 07/13/2017  15703310   Claims Priority from Provisional Application  62462347, filed 02/22/2017   is a continuation of  15887637, filed 02/02/2018 
 	15887637 is a continuation of  15716133, filed 09/26/2017, now U.S. Patent #10025887   15887637   is a continuation of  15703310, filed 09/13/2017.
	Note: there is an error in the priority claimed. See miscellaneous letter sent to Applicant on 02/25/2020.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)
because reference character “113” has been used to designate both performance levels
(see [0119] and Fig. 1A) and real state parcels (see 00127] and Fig. 1C). 
 	Also, reference character “117” designates a wireless communication medium (Fig.1A and 0116]), an image capture device 117 (see [00137] and see fig. 1C ), sensors ([00148] and Fig. 1C). 
 	Character “111” designate both AVM models and as built data (see Fig. 1A and [0115] and [0121]) and parcels (see [0127])
 	Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the
changes are not accepted by the examiner, the applicant will be notified and informed of
any required corrective action in the next Office action. The objection to the drawings
will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities:
 	Claim 16 line 1 recites “…wherein the wherein…”. This seems to be an inadvertent typographical error.  This should be –wherein--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Patent 10467353
Current Application 16597271
     1. A method of augmenting a virtual model of a commercial structure, the method comprising; 
(See smart device in c) 





      A) selecting a virtual model file of a commercial structure based upon a geolocation of the commercial structure;     
         B) identifying an Augmented Virtual Model of the commercial structure based upon the geolocation, 
             the Augmented Virtual Model comprising virtual representation of structural aspects of the commercial structure, utility support within the commercial structure and technical specifications associated with a processing machine virtually located within the commercial structure; 
           C)  positioning a smart device at a first position, wherein the smart device is a mobile device; with the smart device at the first position, referencing multiple positioning reference devices within the commercial structure;
          D) determining a distance to at least three of the positioning reference devices from the smart device at the first position; 
            generating a first X, Y and Z value of the smart device within the commercial structure based upon the determined distance of the at least three positioning reference devices to the smart device at the first position and a triangulation calculation; 
    E)         specifying a direction of interest via the User extending the smart device from the first position comprising a base position to a second position comprising an extended position; 
          determining a distance to at least three of the positioning reference devices from the smart device at the second position;
      F)     calculating a second X, Y and Z value of the smart device at the second position based upon a determined distance of the at least three positioning reference devices to the smart device at the second position and a triangulation calculation; 
      G)  generating a direction of interest based upon a directional vector originating at the first position X, Y and Z value and continuing through the second position X, Y and Z value; 
      H)    generating a user interface on the smart device, the user interface comprising a symbol indicating the direction of interest; 
    I)    indicating a Z distance of interest from a data capture position comprising one of: a) the first position X, Y and Z value, and b) the second X, Y and Z value of the smart device; 
       J)  performing a data capture routine from the data capture position, said data capture routine generating a digital record of a condition of the commercial structure noted at the distance of interest and the direction of interest from the data capture position of the smart device;
      K)   transmit the digital record of a condition of the commercial structure noted at the Z distance of interest from the data capture position of the smart device to the Augmented Virtual Model; and 
     L)   generating a virtual representation of the digital record of the condition of the commercial structure within the Augmented Virtual Model at a virtual location based upon the data capture position and the distance of interest and the Z direction of interest.
2. The method of claim 1 additionally comprising the step of transmitting the data capture position of the smart device, to the Augmented Virtual Model.

3. The method of claim 2 wherein at least one of the multiple positioning reference devices comprises a first radio frequency transmitter fixedly attached to a first reference position within the commercial structure and the method further comprises the steps of: a) transmitting to the Augmented Virtual Model an identification of the first radio frequency transmitter; and b) transmitting an instruction to store an identification of the first radio frequency transmitter in relation to the performance of the data capture routine.

4. The method of claim 3 wherein at least one other position referencing device comprises a second radio frequency transmitter fixedly attached to a second reference position and associated with an identification of the second radio frequency transmitter, and the method further comprises the steps of: a) transmitting to the Augmented Virtual Model the identification of the second radio frequency transmitter; and b) transmitting an instruction to store the identification of the second radio frequency transmitter in relation to the performance of the data capture routine.

5. The method of claim 3 wherein at least one position referencing device comprises a visual indicator, and the method further comprises the steps of: a) transmitting to the Augmented Virtual Model an identification of the visual indicator; and b) transmitting an instruction to store the identification of the visual indicator in relation to the performance of the data capture routine.



7. The method of claim 6 additionally comprising the step of transmitting an instruction to incorporate the captured image into the Augmented Virtual Model at a virtual position congruent with the Z distance of interest and the direction of interest from the X, Y and Z position.

8. The method of claim 7 wherein the image data capture is accomplished with a camera incorporated into the smart device.

9. The method of claim 3 wherein the data capture routine comprises obtaining captured data from a sensor reading based upon a physical condition of the commercial structure measured at the distance of interest and the direction of interest from the X, Y and Z position of the smart device and the elevation of the smart device.

10. The method of claim 9 wherein the physical condition comprises an indication of an amount of vibration.

11. The method of claim 9 wherein the physical condition comprises one or both of a temperature and a humidity present in the commercial structure at the distance of interest and the direction of interest from the X, Y and Z position of the smart device.
12. The method of claim 9 further comprising the steps of: associating the distance of interest and the direction of interest from the X, Y and Z position of the smart device within a physical embodiment of the commercial structure with a nomenclature; and displaying captured image data within the Augmented Virtual Model, based upon a user entry of a query including the nomenclature.

13. The method of claim 12 further comprising the steps of: a) providing an index of nomenclatures; associating each nomenclature with a virtual position and direction within the Augmented Virtual Model; and b) displaying captured data based upon a user selection of nomenclature.

14. The method of claim 13 additionally comprising the steps of: displaying one or more utility support apparatus in the Augmented Virtual Model based upon a physical location of a user interface display device used to display the Augmented Virtual Model.

15. The method of claim 13 wherein the data capture routine comprises a state of one or more utility support apparatus comprising one or both of: plumbing and electrical components.

16. The method of claim 15 wherein the method additionally comprises the step of updating technical specifications regarding one or more utility support apparatus based upon the captured data.

17. The method of claim 16 wherein the step of updating technical specifications regarding the one or more utility support based upon the captured data comprises a change in type of one or both of plumbing components and electrical components.

18. The method of claim 16 wherein the step of updating technical specifications regarding the one or more utility support based upon the captured data comprises a change in location of one or both of plumbing components and electrical components.
19. The method of claim 16 additionally comprising the step of generating a volume of production of a machine located at the distance of interest and the direction of interest from the X, Y and Z position of the smart device within the physical embodiment of the commercial structure.

20. The method of claim 16 additionally comprising the step of generating a quality of production of a machine located at the distance of interest and the direction of interest from the X, Y and Z position of the smart device of the smart device within the physical embodiment of the commercial structure.
. Apparatus for augmenting a virtual model of a physical structure, the apparatus comprising: 
      a smart device comprising a processor in logical communication with a communications network, said smart device additionally comprising a storage device, the storage device storing executable software that is executable upon demand and operative with the processor to: 
           communicate with a server to access a virtual model file of a physical structure based upon a geolocation of the physical structure, 
   

         the virtual model comprising digital representation of structural aspects of the physical structure, utility support within the physical structure and technical specifications associated with the physical structure;
    


        with the smart device at a first position, reference multiple positioning reference devices within the physical structure; 
determining a distance to at least three of the positioning reference devices with the smart device at the first position; 
       generate a first X, Y and Z value of the smart device within the physical structure based upon the determined distance of the at least three positioning reference devices to the smart device at the first position and a triangulation calculation;
            specify a direction of interest via the User extending the smart device from the first position comprising a base position to a second position comprising an extended position; 
         determine a distance to at least three of the positioning reference devices from the smart device at the second position;
       calculate a second X, Y and Z value of the smart device at the second position based upon a determined distance of the at least three positioning reference devices to the smart device at the second position and a triangulation calculation; 
         generate a direction of interest based upon a directional vector originating at the first position X, Y and Z value and continuing through the second position X, Y and Z value; 
         display a user interface on the smart device, the user interface comprising a symbol indicating the direction of interest;
       indicate a Z distance of interest from a data capture position comprising one of: a) the first position X, Y and Z value, and b) the second X, Y and Z value of the smart device; 
           perform a data retrieval routine from the data capture position, said data retrieval routine accessing a digital record of a feature of the physical structure included in the virtual model, based upon the distance of interest and the direction of interest from the data capture position of the smart device; 






and display a virtual representation of the digital record with the user interface, the virtual representation comprising the feature of the physical structure within the virtual model at a virtual location based upon the data capture position and the distance of interest and the direction of interest.

2. The apparatus of claim 1 wherein the software is additionally operative to transmit the data capture position of the smart device to the virtual model.

3. The apparatus of claim 2 wherein at least one of the multiple positioning reference devices comprises a first radio frequency transmitter fixedly attached to a first reference position within the physical structure and the software is additionally operative to: a) transmit to the virtual model an identification of the first radio frequency transmitter; and b) transmit an instruction to store an identification of the first radio frequency transmitter in relation to the performance of the data retrieval routine.


4. The apparatus of claim 3 wherein at least one other position referencing device comprises a second radio frequency transmitter fixedly attached to a second reference position and associated with an identification of the second radio frequency transmitter, and the software is additionally operative with the processor to: a) transmit to the virtual model the identification of the second radio frequency transmitter; and b) transmit an instruction to store the identification of the second radio frequency transmitter in relation to the performance of the data retrieval routine.

5. The apparatus of claim 3 wherein at least one position referencing device comprises a visual indicator, and the software is additionally operative with the processor to: a) transmit to the virtual model an identification of the visual indicator; and b) transmitting an instruction to store the identification of the visual indicator in relation to the performance of the data retrieval routine.

6. The apparatus of claim 3 wherein the software is additionally operative with the processor to display image data within a field of view of the smart device at the distance of interest and the direction of interest from the position of the smart device.

7. The apparatus of claim 6 wherein the software is additionally operative with the processor to display captured image included in the virtual model at a virtual position congruent with the distance of interest and the direction of interest from the X, Y and Z position.

8. The apparatus of claim 7 wherein the image display is accomplished with a human readable display included in the smart device.

9. The apparatus of claim 3 wherein the data retrieval routine comprises obtaining captured data from a sensor reading based upon a physical condition of the physical structure measured at the distance of interest and the direction of interest from the X, Y and Z position of the smart device and the elevation of the smart device.

10. The apparatus of claim 9 wherein the physical condition comprises an indication of an amount of vibration.

11. The apparatus of claim 9 wherein the physical condition comprises one or both of a temperature and a humidity present in the physical structure at the distance of interest and the direction of interest from the X, Y and Z position of the smart device.

12. The apparatus of claim 9 wherein the software is additionally operative with the processor to: associate the distance of interest and the direction of interest from the X, Y and Z position of the smart device within a physical embodiment of the physical structure with a nomenclature; and display captured image data within the virtual model, based upon a user entry of a query including the nomenclature.

13. The apparatus of claim 12 wherein the software is additionally operative with the processor to: a) provide an index of nomenclatures; associating each nomenclature with a virtual position and direction within the virtual model; and b) display captured data based upon a user selection of nomenclature.

14. The apparatus of claim 13 wherein the software is additionally operative with the processor to display one or more utility support apparatus in the virtual model based upon a physical location of a user interface display device used to display the virtual model.

15. The apparatus of claim 13 wherein the data retrieval routine comprises retrieving a state of one or more utility support apparatus comprising one or both of: plumbing and electrical components.

16. The apparatus of claim 15 wherein the wherein the software is additionally operative with the processor to update technical specifications regarding one or more utility support apparatus based upon a user entry into the user interface.

17. The apparatus of claim 16 wherein the updated technical specifications include a change in a type of one or both of the plumbing components and electrical components.

18. The apparatus of claim 16 wherein the updated technical specifications include a change in a location of one or both of the plumbing components and electrical components.

19. The apparatus of claim 16 wherein the updated technical specifications include a volume of production of a machine located at the distance of interest and the direction of interest from the X, Y and Z position of the smart device within the physical embodiment of the physical structure.

20. The apparatus of claim 16 wherein the updated technical specifications include a quality of production of a machine located at the distance of interest and the direction of interest from the X, Y and Z position of the smart device of the smart device within the physical embodiment of the physical structure.



	Claims 1-5, 7, 9-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims  1-20 of prior U.S. Patent No. 10467353 in view of Schmirler et al (US 20180130260). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-20 of the patent encompasses claim 1-5, 7, 9-20 of the current application. For instance, claim 1 of the patent recites all the elements of the current application claim 1 and further includes other limitations that make the claim narrower. The only difference is that the Patent 10467353 claimed subject matter is the method performing steps and the instant invention’s claimed subject matter is an apparatus that when operating normally will perform the method steps of the patent. The patented method include each of the steps of the method of the instant application.
	However, while the Patent method is implicitly a computer implemented method and teaches a smart device, the patent method does not explicitly teach the smart device comprising a processor in logical communication with a communications 
	However, Schmirler teaches AR/VR system comprising a smart device comprising a processor in logical communication with a communications network (see Fig. 4 wearable smart device with processor and memory; also, see Fig. 5 the smart device is in logical communication with other components via a network 116 or 108; also, see [0073] and [0075]), said smart device additionally comprising a storage device (see Fig. 4 memory 422), the storage device storing executable software that is executable upon demand and operative with the processor to: communicate with a server to access/select the virtual model file (see[0075] “Presentation system 302 can deliver these presentations to a wearable appliance 206 worn by a user, who may be at the plant facility or at a remote location relative to the facility. In the case of remote access from outside the facility, presentation system 302 can be made securely accessible by authorized wearable appliances 206 via an outside network such as the Internet. In some embodiments, presentation system 302 can be implemented on a web server, allowing wearable appliance 206 to invoke VR/AR presentations via an Internet connection. The presentation system 302 may also be implemented on a networked local server accessible by the wearable appliance 206 via a wireless network connection. In yet another scenario, presentation system 302 may be implemented on a cloud platform, where the search system executes as a cloud-based service”).
, the storage device storing executable software that is executable upon demand and operative with the processor to: communicate with a server to access/select the virtual model file as taught by Schmirler in order to allow the smart device to invoke the VR/AR presentations by communicating with the server in a centralized manner (see [0075]) and thus, reduce the overhead processing of the smart device.  
	With respect to claims 6, the patent 10467353-Shmirler teaches the apparatus of claim, Schmirler further teaches wherein the software is additionally operative with the processor to display image data within a field of view of the smart device at the distance of interest and the direction of interest from the position of the smart device (see [0054] “The wearable appliance 206 can comprise any suitable wearable or portable computing device or appliance capable of rendering a virtual reality or augmented reality presentation that substantially surrounds the user's field of view; also, see [0056] “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains”; also, see [0062] “…as the user traverses the plant environment, some embodiments of rendering component 308 can generate presentations based on an identity of an industrial device, automation system, control cabinet, or machine received from the wearable appliance, such that available information about devices, machines, or control cabinets within the user's line of sight is displayed on the appliance.).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10467353 invention to include wherein the software is additionally operative with the processor to display image data within a field of view of the smart device at the distance of interest and the direction of interest from the position of the smart device as taught by Schmirler in order to allow the smart device to display real image data within a user field of view combined with the invoked the VR/AR presentations and allow a user to monitor equipment in his field of view (see Fig. 9 and 11). 
 	With respect to claim 8, the patent 10467353-Schmirler teaches the apparatus of claim 7 above, Schmirler further teaches wherein the image display is accomplished with a human readable display included in the smart device (see [0062])
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10467353 invention to include wherein the image display is accomplished with a human readable display included in the smart device as taught by Schmirler in order to allow the smart device to display real image data within a user field of view combined with the invoked the VR/AR presentations and allow a user to monitor equipment in his field of view (see Fig. 9 and 11).   
Relevant Art Cited by Examiner

	The following prior art made of record and not relied upon is cited to establish the
level of skill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.05(c).    	   
The combination of IDS references cited Hailemariam (US 2012/0296610) in view of in view of Alonzo (US20130288719) and Yang (US 20170234962) does not explicitly teach a method including the steps of: 
       “claim 1…..specify a direction of interest via the User extending the smart device from the first position comprising a base position to a second position comprising an extended position; 
         determine a distance to at least three of the positioning reference devices from the smart device at the second position;
       calculate a second X, Y and Z value of the smart device at the second position based upon a determined distance of the at least three positioning reference devices to the smart device at the second position and a triangulation calculation; 

         display a user interface on the smart device, the user interface comprising a symbol indicating the direction of interest;
       indicate a Z distance of interest from a data capture position comprising one of: a) the first position X, Y and Z value, and b) the second X, Y and Z value of the smart device; 
           perform a data retrieval routine from the data capture position, said data retrieval routine accessing a digital record of a feature of the physical structure included in the virtual model, based upon the distance of interest and the direction of interest from the data capture position of the smart device”.
 	HU (IDS cited “Wi-Fi Based Indoor Positioning System Using Smartphones”) teaches a method of detecting a vector between a mobile device and one or more reference points. However, this method does not teach the generation of a GUI user interface and generating an direction of interest based on the vector; 
 	Yang (WI-FI Based indoor positioning, 2015, IDS cited) teaches a system comprising detecting distances between a mobile device and some references ancho points/devices and detecting the distance and direction;
 	US patent Publications cited in the IDS such as Mays et al, Bando et al , Hirakawa, Sroka et al and Shintani et al teaches systems and method detecting a vector based on the movement of a mobile device. 

Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117